Citation Nr: 1632516	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  11-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for posttraumatic degenerative joint disease of the thoracic spine and degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for lumbar radiculopathy of the left lower extremity.

3.  Entitlement to an initial compensable disability rating for scar, lumbar spine.


REPRESENTATION

Veteran represented by:	Daniel D. Archer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1994 to June 1999. 

This appeal comes to the Board of Veterans' Appeals (Board) from November 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The current agency of original jurisdiction (AOJ) is the VA RO in St. Petersburg, Florida.  A claim for an increased disability rating for the service-connected spine disabilities was received in August 2009.  

The Veteran was originally separately granted service connection for herniated nucleus pulposus at L5-S1 with left sided radiculopathy and posttraumatic degenerative joint disease, thoracic spine and assigned 10 percent initial disability ratings effective June 8, 1999 (the day after the Veteran's separation from active service).  These separate disability ratings were granted under regulations in effect prior to September 26, 2003.  The regulation for rating intervertebral disc syndrome based on incapacitating episodes was revised effective September 23, 2002 and was slightly revised again in September 2003.  The regulations for rating disabilities of the spine were revised, effective September 26, 2003, and the diagnostic codes were reclassified.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).    

Under the current rating criteria (in effect when the Veteran filed the increased rating claim in August 2009), the thoracic and lumbar components of the spine are rated together and any associated objective neurologic abnormalities, including radiculopathy, are rated separately under an appropriate diagnostic code.  See generally 38 C.F.R. § 4.71a (2015).  The November 2009 rating decision granted a temporary 100 percent disability rating for posttraumatic degenerative joint disease, thoracic spine and degenerative disc disease, lumbar spine, status post bilateral L5-S1 microdiscectomy and microforaminotomies based on surgical or other treatment effective May 11, 2009 and assigned a 20 percent rating effective July 1, 2009.  The November 2009 rating decision also assigned separate 10 percent disability ratings for right and left lower extremity lumbar radiculopathy and a 10 percent initial disability rating for the lumbar spine scar, status post microdiscectomy and microforaminotomies, effective May 11, 2009. 

In January 2010, the Veteran filed a notice of disagreement with the disability ratings assigned for the posttraumatic degenerative joint disease of the thoracic spine and degenerative disc disease of the lumbar spine, left lower extremity lumbar radiculopathy, and the lumbar spine scar.  The Veteran did not express disagreement with the 10 percent disability rating assigned for the right lower extremity lumbar radiculopathy.  The February 2010 rating decision continued the 20 percent disability rating for the posttraumatic degenerative joint disease of the thoracic spine and degenerative disc disease of the lumbar spine.

In July 2015, the Board remanded the issues on appeal to afford the Veteran a Board hearing before a Veterans Law Judge.  In June 2016, the Veteran testified at a Board videoconference hearing at the local RO in St. Petersburg, Florida, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.   

The Board finds that it is not clear whether the Veteran wishes to file a claim an increased disability rating in excess of 10 percent for right lower extremity lumbar radiculopathy.  See June 2016 Board hearing at 14.  If the Veteran intends to file a claim with respect to this issue, he should notify VA expressing such an intention.  38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  

The appeal is REMANDED to the AOJ.  


REMAND

Increased Rating for the Thoracolumbar Spine Disabilities
and 
Initial Ratings for Left Lower Extremity Radiculopathy and Lumbar Spine Scar

In a November 2010 written statement, the Veteran contended that the service-connected spine disability had significantly worsened in the previous year and requested another VA examination.  In the July 2013 substantive appeal (on a VA Form 9) and at the June 2016 Board hearing, the Veteran again indicated that the service-connected spine disability, radiculopathy, and scar had worsened dramatically since the most recent VA examination.  Review of evidence of record reflects that the most recent VA examination was conducted in October 2009.  While a November 2013 supplemental statement of the case indicated that a new VA examination would be scheduled to determine whether the service-connected disabilities had worsened, it does not appear that such an examination was scheduled or conducted.  

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95, in the context of a specific assertion of worsening or evidence suggesting a worsening since the last examination, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  As such, the Board finds that further examination is required so that the decision is based on a record that contains a current examination.      




Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the current severity of the thoracolumbar spine disabilities, left lower extremity radiculopathy, and lumbar spine scar.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

2.  Then readjudicate the issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


